 BROOKSWOOD PRODUCTS237[The Board certified International Union of Electrical, Radio,and Machine Workers, CIO, as thedesignatedcollective-bar-ganingrepresentative of the employees of the Employer in theunit found appropriate in the Decision and Direction of Elec-tion herein.]THOMAS W. BROOKS AND COLLIN BROOKS d/b/a BROOKSWOOD PRODUCTSandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA (UAW-CIO). Case No.7-CA-719. November 30, 1953DECISION AND ORDERUpon a charge and amended charge filed by the InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, herein called the Union, theGeneral Counsel of the National Labor Relations Board, hereincalled the General Counsel, by the Regional Director for theSeventh Region (Detroit, Michigan), issued a complaint datedDecember 12, 1952, against Thomas W. Brooks and CollinBrooks, d/b/a Brooks Wood Products, herein called the Re-spondents, alleging that the Respondents had engaged in andwereengagingin certain unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and (3) and Sec-tion2 (6) and (7) of the National Labor Relations Act, asamended (61 Stat. 136), herein called the Act. Copies of thecharges, the complaint, and notice of hearing were duly servedupon the" Respondents and the Union. The Respondents dulyfiled their answer, in which they denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held at West Branch,Michigan, on January 26, 1953, and at Mio, Michigan, on variousdatesbetween January 27 and February 19, 1953, beforeSydney S. Asher, Jr., the Trial Examiner duly designated bythe Chief Trial Examiner. The General Counsel and the Re-spondents were represented by counsel; the Union by its inter-national representative. All parties participated in the hearingand were afforded a full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bear-ing on the issues.On July 6, 1953, the Trial Examiner issued his IntermediateReport, finding that the Respondents had engaged in and wereengagingin certain unfair labor practices alleged in thecomplaint, and recommending that they cease anddesistthere-from and take certain affirmative remedial action. Thereafter,the Respondents and the Union filed exceptions to the Inter-mediate Report; the Respondents also filed a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error107 NLRB No. 71.337593 0 - 55 - 17 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, thebrief, and the entire record in the case and finds merit in theRespondents' exceptions with respect to the issue on the Board'sexerciseof jurisdiction over the Respondents. IThe Respondents are a Michigan partnershipengaged atMio,Michigan, in the manufacture and sale of wooden pallets,separators, and related items used in the storing, handling,and crating of other products, such as automotive parts. An-nually they sell about $223,000 worth of goods to their solecustomer, Plymouth Wood Products, herein called Plymouth,also an independent Michigan partnership. Plymouth, in turn,does all of its business in the State of Michigan; it sells about70 percent of the-Respondents' products to the Budd Companyand the Kelsey-Hayes Wheel Company, both located in Michi-gan and both doing a very substantial interstate business.Although Plymouth buys and takes title to all products boughtfrom the Respondents, at Plymouth's request and direction theRespondents make direct deliveries to Budd and Kelsey-Hayes.The record shows that annually at least $49,000 worth of theRespondents' products are used in packing and crating goodsfor out-of-State shipments by the Budd Company and thatKelsey-Hayes probably uses directly in interstate commerceas much as 20 percent of the $84,000 worth of the Respondents'products which it receives.We agree with the Trial Examiner's conclusion that theRespondents are engaged in commerce within the meaning ofthe Act. We do not believe, however, that it would effectuatethe policies of the Act for the Board to assert jurisdiction inthis case.The Respondents'business and the business of itsonly customer, Plymouth, are entirely intrastate. As the Re-spondents' business is not once, but twice removed frominterstate commerce, the volume of their business is immate-rial. They clearly would be covered by the Board's past juris-dictional policy with respect to firms doing business withcompanies engaged in interstate commerce if they sold toeitherBudd or Kelsey-Hayes in amounts exceeding $50,000annually. The Trial Examiner's finding, that the Respondents'operations satisfy the Board's jurisdictional criteria becausethey ship directly to Budd and to Kelsey-Hayes productsvalued inexcessof $50,000 annually, is anunwarranted exten-sion of the Hollow Tree Lumber Companydecision.2 We believethat there is insufficient impact upon interstate commerce towarrant our exercise of jurisdiction here.3 We shall, there-fore,dismissthe complaint.IThe Respondents' request for oral argument is hereby denied as the record, includingthe brief and the exceptions, adequately presents the issues and the positions of the parties.z 91NLRB 635. However, we do not hereby adopt the Board's ruling in that case as apermanent policy.'To the extent that our holding herein is inconsistent with the Board's earlier decision inNational Gas, 99 NLRB 273, that decision is hereby overruled. BROOKS WOOD PRODUCTS239[The Board dismissed the complaint.]Member Murdock,dissenting:Iemphatically disagree with my colleagues'conclusion thatthere is insufficient impact upon interstate commerce to war-rant exercise of jurisdiction here.Ido not agree with the majority's finding that Respondents'operations do not come within the reach of category 5 of theBoard's jurisdictional plan or the Hollow Tree case in whichitwas first made public.During 1952 Respondents sold ap-proximately$223,000 worth of crating and packing materialstoPlymouthWood Products and at Plymouth'sdirectiondelivered approximately $156,000 worth of these productsdirectly to the Budd Company and Kelsey-Hayes Wheel Com-pany. The last-named corporations together ship annually inexcess of$43,000,000 worth of automotive parts directly ininterstate commerce from their Detroit plants.The cratingmaterials such as wooden pallets and separators furnishedby Respondents are used by Budd and Kelsey-Hayes to shiptheir products in interstate commerce. More than $65,000worth of Respondents'materials are shipped out of the Stateby Budd and Kelsey-Hayes with their products.These factsclearly bring Respondents within the reach of category 5 ofthe Board's jurisdictional plan which embraces:Intrastate enterprises furnishing services or materialsnecessary to the operation of enterprises falling withincategories 1, 2, 3 or 4 of the plan provided such goods orservices are valued at $50,000 per annum.(Emphasissupplied.)Category 4 of the plan embraces:enterprises engaged in producing or handling goodsdestined for out-of-state shipment or performing servicesoutside the state, if the goods or services are valued at$25,000 per annum.There is no question but that Budd and Kelsey-Hayes are bothcategory 4 enterprises as they ship in excess of $43,000,000out of the State. Therefore,as Respondents furnish cratingmaterials"necessary to the operation"of Budd and Kelsey-Hayes valued in excess of $50,000, they clearly fall withincategory 5 of the plan.The Trial Examiner's finding thatRespondents'operations satisfy the Board's jurisdictionalcriteria,far from being an unwarranted extension of theHollow Tree doctrine,as suggested by the majority,is insteadsquarely in accord with that doctrine as applied by the Boardnot only in the National Gas4 case but also in Gaby Iron &499 NLRB 273. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetal Company.5 In the Gaby case, the Board asserted juris-diction over an Illinois employer who sold $121,000 worth ofscrap iron and steel to brokers located within the State ofIllinois,which was then delivered directly to Illinois plantsof Republic Steel Company which were category 4 enterprises.The majority admits that if Respondents sold their productsdirectly to Budd and Kelsey-Hayes they would clearly fallwithin category 5 of the Board's jurisdictional plan. But be-cause Respondents first sell to Plymouth, which transactioninvolves only a paper transfer of title to the goods, beforedelivery to Budd and Kelsey-Hayes, my colleagues find thatthe effect upon interstate commerce of a strike of Respondents'employees would be somehowless.The majoritydoes notexplain how the mere paper transfer of title can achieve thisresult as indeed they cannot. For the fact that Respondents nolonger have title to the goods which they directly deliver toBudd and Kelsey-Hayes does not and cannot change in any waythe degee of impact on interstate commerce resulting from astrike of Respondents' employees. The fact remains that ifRespondent cannot deliver crating materials to Budd andKelsey-Hayes because of a labor dispute, there will be animpact on the latter's ability to ship their products out of theState. As the Supreme Court said in the Fainblatt case:6The end sought in the enactment of the Statute was theprevention of the disturbance to interstate commerceconsequent upon strikes and labor disputes induced orlikely to be induced because of unfair labor practicesnamedin the Act. Thatthese consequences may ensuefrom strikes of the employees of manufacturers who arenot engaged in interstate commerce where the cessationofmanufacture necessarily results in the cessation of themovement of the manufactured products in interstate com-merce has been repeatedly pointed out by this court.The Supreme Court went on to point out the immateriality ofconsiderations of where title to goods lies:We cannot say, other things being equal, that the tendencydiffers in kind, quantity or effect merely because themerchandise which the manufacturer ships instead of beinghis own, is that of a consignee or his customer in otherstates. In either case commerce is being obstructed in thesame way and to the same effect.If it would effectuate the policies of the Act to assert jurisdic-tion over Respondent if they sold direct to either Budd orKelsey-Hayes, as the majority indicates, it effectuates the513-RC-2311, 97 NLRB No. 229.6306U. S. 601(1939). BROOKS WOOD PRODUCTS241policies of the Act precisely to the same extent to assertjurisdiction over Respondents under existing circumstances.Inmy view the dismissal of this case on the stated groundthat there is "insufficient impact upon interstate commerce"represents not alone a departure from what my colleaguescharacterize as the Board's"past jurisdictional policy" (apracticewhich seems to be recurring with increasing fre-quency).To me it also represents a lack of perspective andrealism in appraising and guarding against the possible seriouseffect on interstate commerce of a cessation of operationsby this employer who provides necessary crating materialsfor the shipment in interstate commerce of automotive productsof Budd and Kelsey-Hayes.Budd is one of the Nation's three leading independent bodymanufacturers.Itsprincipal customers include ChryslerCorporation,Ford Motor Co., Fruehauf,General Motors Corp.,Kaiser-Frazer Corp., Nash-Kelvinator Corp.,and StudebakerCorp. Its Charlevoix Avenue plant in Detroit covers 1,955,200square feet on a 74-acre site devoted to the production ofautomobile body components,wheels,hubs, drums, and brakesfor passenger cars and trucks.? As noted in the IntermediateReport,its Detroit plant shipped in excess of$42,000,000 worthof products out of State in 1 year.Kelsey-Hayes manufactures passenger car andtruckwheels,aswellaswheels, hubs,brakes, rims,drums, etc., fortractors and farm implements.It operates 2 plants in Detroitand Jackson,Michigan,with a floor area of 1,100,000 squarefeet on 50 acres and a daily capacity for making 50,000 wheels.'In the assembly-line system in use in today's automobilemanufacturing industry the vital importance of having theproper parts on hand at the proper time scarcely needslaboring.Delay in the timely receipt of parts may mean acomplete stoppage of the assembly line and a cutoff in the flowof finished automobiles in interstate commerce. Accordingly,the possible impact of a work stoppage at this Respondent'soperations not only on Budd'sand Kelsey-Hayes' interstateshipments but also on the manufacture and flow of countlessautomobiles in interstate commerce is evident. It should re-quire no great amount of imagination to visualize the chainreaction in the impact of a shutoff in the supply of Respond-ents' crating materials on Budd'sand Kelsey's shipments ofautomotive parts; and then in turn the impact on the productionof automobiles of Budd's and Kelsey's inability to make timelydelivery of essential parts to assembly plants. To some extentthis situation presents a mechanical age illustration of theold proverb:"For want of a nail the shoe was lost;for wantof a shoe the horse was lost, etc."Accordingly,Ibelieve that Respondents'operations affectinterstate commerce sufficiently to warrant our exercise of7Moody's industrials, 1953.8 Ibid. 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDjurisdiction in this case, and that reason and logic as well aspast decisions of the Board require us to do so in order tobest effectuate the policies of the Act.ROBERT H. SNOW, d/b/a AUTO PARTS CO.andARTHUR J.SHUMAN. Case No. 19-CA-740. November 30, 1953DECISION AND ORDEROn April 13, 1953, Trial Examiner Martin S. Bennett issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint, and recommending that thecomplaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, theGeneral Counsel filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case,' and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer with the following additions and modifications:We agree with the Trial Examiner's conclusion that therecord does not sustain the complaint allegation that theRespondent violated Section 8 (a) (3) of the Act when itdischarged Shuman. In reaching this conclusion, however, wefind it unnecessary to adopt the various rationales set outin the Intermediate Report.Itisclear that Shuman's conduct amounted to a refusaltocarry out part of hisassignedwork task and that theRespondent released him for such reason and only for suchreason.2 As set forth in the Intermediate Report, on his veryfirst day on the job as delivery man Shuman complained toSnow, his employer, that he dislik^d making deliveries tocertain customers of the Respondent where the I.A.M. wasmaintaining a picket line. Snow advised him that those deliverieswere necessary, like all others, and that they would have tobemade. The next day Shuman avoided making a similardelivery through the I.A.M. picket line in the course of hiswork by arranging with a fellow employee to make it for him.Having learned of this, Snow reiterated to Shuman thewarningthat he would have to do the work assigned him and this timeiOn motion by the General Counsel the Board remanded the case for further evidence.The parties thereafter submitted a stipulation of facts in satisfaction of the remand. Wehave considered that stipulation as part of the entire case.2 There is no evidence of antiunion bias. That Snow acted only to preserve efficient opera-tion of his business is shown by the fact (stipulated by the parties after the hearing) that hehired a replacement who was willing to make the necessary deliveries without reservation.107 NLRB No. 78.